Citation Nr: 1433252	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than February 12, 2008 for the award of a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities. 


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1972, from May 1997 to February 1998, and from July 1999 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2008 rating action awarded TDIU and assigned a February 12, 2008 effective date.  In January 2009, the Veteran filed a notice of disagreement to the effective date, and the RO issued a statement of the case (SOC) in October 2009.  The Veteran then filed an October 2009 substantive appeal (via a Form 9), along with correspondence and additional evidence in support of his claim.  The RO issued an SSOC in January 2010, which continued to deny the Veteran's claim.  However, the SSOC listed the Veteran's address as the Oakland, California RO rather than the Veteran's mailing address.  When an SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2013).  On remand, an SSOC should be sent to the Veteran's most-recent address of record.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC, with consideration of the correspondence and evidence submitted by the Veteran in October 2009.  The SSOC must be sent to the Veteran's current address of record.  If the benefit sought on appeal remains denied, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


